DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Line 1, delete “The invention relates to”. Appropriate correction required.

Claim Objections
Claims 22, 23, and 34 are objected to because of the following informalities:  
Claim 22, insert comma after “new”, in second section, line 7.  
Claim 23 should end with a period.
Claim 34, second section, “and elastic means” should read --and said elastic means--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said elastic means”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which component comprises “said elastic means” and therefore unclear what structure is required to meet the limitation “said elastic means increase said height H until reaching the value Df”.  The elastic means is set forth in claim 25.  
Claim 38, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmonds (US 10,151,082).
Regarding claim 22,  Edmonds teaches a wear or protection system for a tool of an earth moving machine, comprising a wear element (FIG. 1, 21), a support (13) supporting said wear element, and a pin (15), where when said wear element is mounted on said support there is defined between both a housing in the form of a through hole (FIG. 6, 16) suitable for housing said pin, where said pin has a lower surface and an upper surface is variable depending on the value of a compressing force applied on said upper surface (resilient portion 59), where said housing has a base surface facing said lower surface when said pin is in said housing, and a compression surface (40) facing said upper surface when said pin is in said housing (fig. 8, detent 40 receives groove 15 of pin), said base surface and a first portion of said compression surface belong to one of said wear element and support (fig. 8), and the distance between said base surface and said first portion has a fixed value Df, whereas a second portion of said compression surface belongs to the other one of said wear element and support, where the distance between said base surface and said second portion is variable depending on the wear of said wear element and said support having a minimum value Dmin (space between wear member and adapter is similar in structure to present invention, and the space would inherently increase through wear on wear member)  when said wear element and said support are new and increasing as said wear element and said support become worn, where Dmin is less than Df , where said pin, in the compressed state, has a height H equal to said minimum value Dmin, and as said wear element and said support become worn, said elastic means increase said height H until reaching the value Df (14:48-54), and where said pin comprises a projection or a recess in one of said lower 

23. The system according to claim 22, said pin comprises a recess in said upper surface and there is a projection suitable for being housed in said recess in said first portion (fig. 9, 56).

24. The system according to claim 22, said base and said first portion of the surface belongs to said wear element (fig. 8).

Claim(s) 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreitzberg (US 6,030,143).
Regarding claim 34, Kreitzberg teaches a pin (fig. 1, 10) for a wear or protection system for a tool of an earth moving machine comprising a wear element, a support supporting said wear element, and said pin where when said wear element is mounted on said support there is defined between both a housing in the form of a through hole suitable for housing said pin (see fig. 1), where said pin has a lower surface (fig. 13, left side of 20) and an upper surface (right side of 22) and elastic means (24) such that the distance between the lower surface and the upper surface is variable depending on the value of a compressive force applied on said upper surface, a shell (20), a retainer (22), and said elastic means (24), where:
said shell is elongated, defining a longitudinal axis (fig. 13), and has a lower surface which is said lower surface of the pin and a longitudinal hole (between 28 and 30), parallel to said 
said retainer is housed in said hole and has an upper surface (right side of 22), which is said upper surface of the pin, and projects through said opening (fig. 15), and a lower surface where said retainer has an upper segment with a width of said opening and a lower segment with a width, measured in a transverse direction with respect to said longitudinal axis, greater than the width of said opening (fig. 1), said elastic means are arranged between a lower surface of the hole and said lower surface of the retainer (fig. 15). 

35. The pin according to claim 34, further comprising a first locking means (44, 58) and second locking means (56, 50)

36. The pin according to claim 34, wherein said elastic means are an elongated part that is elastically compressible in a transverse direction with respect to said longitudinal axis, with an upper surface facing the retainer (fig. 13).

37. The pin according to claim 34, wherein said elastic means comprise a first upper segment of solid material (56) and a second elastic lower segment (24).

Allowable Subject Matter
Claims 25-33, 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Goodwin et al. (US 2013/0311896) teaches a similar engagement between the pin and wear component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671